


Exhibit 10.21

 

GTX, INC.

 

2013 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD:  FEBRUARY 14, 2013
APPROVED BY THE STOCKHOLDERS:  MAY 2, 2013

 

1.             GENERAL.

 

(a)           This GTx, Inc. (the “Company”) 2013 Non-Employee Director Equity
Incentive Plan (the “Plan”) is the successor to and continuation of the
Company’s Amended and Restated 2004 Non-Employee Directors’ Stock Option Plan
(the “Prior Plan”). Following the Effective Date, no additional stock awards
will be granted under the Prior Plan. Any unallocated shares that otherwise
remain available for grant under the Prior Plan as of 12:01 a.m. Eastern
Standard Time on the Effective Date (the “Prior Plan’s Available Reserve”) will
cease to be available under the Prior Plan at such time. Instead, that number of
shares of Common Stock equal to the Prior Plan’s Available Reserve will be added
to the Share Reserve (as further described in Section 3(a) below) and become
immediately available for grant and issuance pursuant to Stock Awards granted
under the Plan. For clarity, each outstanding stock award granted under the
Prior Plan remains subject to the terms of the Prior Plan. From and after the
Effective Date, any shares subject to outstanding stock awards granted under the
Prior Plan that (i) expire or terminate for any reason prior to exercise or
settlement, (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or are repurchased at the original
issuance price, or (iii) are otherwise reacquired or are withheld (or not
issued) in connection with an award (the “Returning Shares”) will immediately be
added to the Share Reserve (as further described in Section 3(a) below) as and
when such shares become Returning Shares, and become available for issuance
pursuant to Awards granted hereunder. All Awards granted on or after the
Effective Date of the Plan will be subject to the terms of the Plan.

 

(b)           Eligible Award Recipients. The persons eligible to receive Awards
are the Non-Employee Directors of the Company who are providing services to the
Company in such capacity at the time an Award is granted hereunder.

 

(c)           Available Awards. The Plan provides for the grant of the following
Awards: (i) Nonstatutory Stock Options; (ii) Stock Appreciation Rights;
(iii) Restricted Stock Awards; (iv) Restricted Stock Unit Awards;
(v) Performance Stock Awards; (vi) Performance Cash Awards; and (vii) Other
Stock Awards.

 

(d)           Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.

 

2.             ADMINISTRATION.

 

(a)           Administration by Board. The Board will administer the Plan.

 

1

--------------------------------------------------------------------------------


 

(b)           Powers of Board. The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine (A) the Non-Employee Directors who will be granted
Awards, (B) when and how each Award will be granted, (C) what type of Award will
be granted, (D) the provisions of each Award (which need not be identical),
including when a Participant will be permitted to exercise or otherwise receive
cash or Common Stock under the Award, (E) the number of shares of Common Stock
subject to, or the cash value of, an Award, and (F) the Fair Market Value
applicable to a Stock Award.

 

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Plan and Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement or in
the written terms of a Performance Cash Award, in a manner and to the extent it
will deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)         To settle all controversies regarding the Plan and Awards granted
under it.

 

(iv)          To accelerate, in whole or in part, the time at which an Award may
be exercised or vest (or at which cash or shares of Common Stock may be issued).

 

(v)           To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under any of the
Participant’s then-outstanding Awards without the Participant’s written consent,
except as provided in subsection (viii) below.

 

(vi)          To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, adopting amendments relating to
nonqualified deferred compensation under Section 409A and/or making the Plan or
Awards granted under the Plan exempt from or compliant with the requirements for
nonqualified deferred compensation under Section 409A, subject to the
limitations, if any, of applicable law. If required by applicable law or listing
requirements, and except as provided in Section 9(a) relating to Capitalization
Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan, (D) materially reduces the
price at which shares of Common Stock may be issued or purchased under the Plan,
(E) materially extends the term of the Plan, or (F) materially expands the types
of Awards available for issuance under the Plan. Except as otherwise provided in
the Plan (including subsection (viii) below) or an Award Agreement, no amendment
of the Plan will materially impair a Participant’s rights under an outstanding
Award without the Participant’s written consent.

 

(vii)        To submit any amendment to the Plan for stockholder approval.

 

(viii)       To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more outstanding Awards, including, but not
limited to,

 

2

--------------------------------------------------------------------------------


 

amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, that no such amendment shall
materially impair a Participant’s rights under an existing Award unless the
Company requests the consent of the affected Participant, and the Participant
consents in writing. A Participant’s rights will not be deemed to have been
materially impaired by any such amendment if the Board, in its sole discretion,
determines that the amendment, taken as a whole, does not materially impair the
Participant’s rights. In addition, subject to the limitations of applicable law,
if any, the Board may amend the terms of any one or more Awards without the
affected Participant’s consent (A) to clarify the manner of exemption from, or
to bring the Award into compliance with, Section 409A, or (B) to comply with
other applicable laws or listing requirements.

 

(ix)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan and/or Award
Agreements.

 

(x)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Non-Employee Directors who
are foreign nationals or providing services outside the United States (provided
that Board approval will not be necessary for immaterial modifications to the
Plan or any Award Agreement that are required for compliance with the laws of
the relevant foreign jurisdiction).

 

(xi)          To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award, (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefor of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash award and/or
(6) award of other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company, or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

(xii)        To delegate, to the extent permitted by applicable law and market
listing standards, the administration of the Plan to a duly authorized committee
or subcommittee of the Board.

 

(c)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith will not be subject to review
by any person and will be final, binding and conclusive on all persons.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve.

 

(i)            Subject to Section 9(a) relating to Capitalization Adjustments,
the aggregate number of shares of Common Stock that may be issued pursuant to
Stock Awards under the Plan as of the Effective Date initially will be equal to
the sum of (A) twenty thousand (20,000) shares of Common Stock (provided that
such shares may not be issued in respect of

 

3

--------------------------------------------------------------------------------


 

Awards until such shares have been registered on Form S-8 under the Securities
Act), (B) the shares that are subject to the Prior Plan’s Available Reserve on
the Effective Date, provided that such number will not exceed twenty thousand
four hundred (20,400) shares, and (C) the Returning Shares, but only if, as and
when such shares become Returning Shares, provided that such number will not
exceed forty-four thousand, nine hundred and sixty six (44,966) shares (such
sum, the “Share Reserve”).

 

(ii)           In addition, on January 1st of each year, for ten years,
commencing on January 1, 2014, the Share Reserve will automatically be increased
by a number of shares of Common Stock equal to the lesser of (A) one percent
(1%) of the total number of shares of Common Stock outstanding on
December 31st of the preceding calendar year and (B) fifty thousand (50,000)
shares of Common Stock. The Board may act prior to January 1st of a given year
to provide that there will be no January 1st increase in the Share Reserve for
such year or that the increase in the Share Reserve for such year will be a
smaller number of shares of Common Stock than would otherwise occur pursuant to
the preceding sentence.

 

(iii)         For clarity, the Share Reserve is a limitation on the number of
shares of Common Stock that may be issued under the Plan. As a single share may
be subject to grant more than once (e.g., if an Option expires unexercised, the
shares underlying such expired Option may be made subject to new Stock Awards),
the Share Reserve is not a limit on the number of Stock Awards that can be
granted under the Plan.

 

(iv)          Shares may be issued under the terms of the Plan in connection
with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711, or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

 

(b)           Reversion of Shares to the Share Reserve. If a Stock Award or any
portion of a Stock Award (i) expires or otherwise terminates without all of the
shares covered by the Stock Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than stock), such expiration,
termination or settlement will not reduce (or otherwise offset) the number of
shares of Common Stock that are available for issuance under the Plan. If any
shares of Common Stock issued under a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will revert to and again become available for
issuance under the Plan. Any shares reacquired by the Company in satisfaction of
tax withholding obligations on a Stock Award, if applicable, or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Plan.

 

(c)           Source of Shares. The stock issuable under the Plan will be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

 

4

--------------------------------------------------------------------------------


 

4.             ELIGIBILITY.

 

Stock Awards may be granted to Non-Employee Directors at such times and in such
amounts as determined by the Board in its sole discretion; provided, however,
that no Non-Employee Director will receive Stock Awards covering more than
thirty thousand (30,000) shares of Common Stock in any one calendar year.
Notwithstanding the foregoing, a Non-Employee Director shall not be eligible for
the grant of an Award under the Plan if the Non-Employee Director is the Owner,
directly or indirectly, of securities of the Company representing more than ten
percent (10%) of the combined voting power of the Company’s then outstanding
securities.

 

5.             PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be Nonstatutory
Stock Options. The provisions of separate Options or SARs need not be identical;
provided, however, that each Award Agreement will conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)           Term. No Option or SAR will be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Award Agreement.

 

(b)           Exercise Price. The exercise or strike price of each Option or SAR
will be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option or SAR on the date the Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Award if such Award is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Section 409A and, if
applicable, Section 424(a) of the Code. Each SAR will be denominated in Common
Stock equivalents.

 

(c)           Purchase Price for Options. The purchase price of Common Stock
acquired pursuant to the exercise of an Option may be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below. The
Board will have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to use a
particular method of payment. The permitted methods of payment are as follows:

 

(i)            by cash, which may be in the form of a check, bank draft, money
order, wire transfer or similar electronic transfer of readily available funds;

 

(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

 

5

--------------------------------------------------------------------------------


 

(iii)         by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iv)          by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company will accept cash
or other payment from the Participant to the extent of any remaining balance of
the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued. Shares of Common Stock will no longer be subject to
an Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” or (B) shares are delivered to the Participant as a result of such
exercise; or

 

(v)           in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Agreement.

 

(d)           Exercise and Payment of a SAR. To exercise any outstanding SAR,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such SAR. The appreciation distribution payable on the exercise of a
SAR will be not greater than an amount equal to the excess of (A) the aggregate
Fair Market Value (on the date of the exercise of the SAR) of a number of shares
of Common Stock equal to the number of Common Stock equivalents in which the
Participant is vested under such SAR and with respect to which the Participant
is exercising the SAR on such date, over (B) the aggregate exercise price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such SAR.

 

(e)           Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of a determination by the Board to
the contrary, the following restrictions on the transferability of Options and
SARs will apply:

 

(i)            Restrictions on Transfer. An Option or SAR will not be
transferable except by will or by the laws of descent and distribution (or
pursuant to subsections (ii) and (iii) below), and will be exercisable during
the lifetime of the Participant only by the Participant. The Board may permit
transfer of the Option or SAR in a manner that is not prohibited by applicable
tax and securities laws. Except as explicitly provided herein, neither an Option
nor a SAR may be transferred for consideration.

 

(ii)           Domestic Relations Orders. Subject to the approval of the Board,
an Option or SAR may be transferred pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument.

 

(iii)         Beneficiary Designation. Subject to the approval of the Board, a
Participant may, by delivering written notice to the Company, in a form approved
by the

 

6

--------------------------------------------------------------------------------


 

Company (or the designated broker), designate a third party who, on the death of
the Participant, will thereafter be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. In
the absence of such a designation, the executor or administrator of the
Participant’s estate will be entitled to exercise the Option or SAR and receive
the Common Stock or other consideration resulting from such exercise. However,
the Company may prohibit designation of a beneficiary at any time, including due
to any conclusion by the Company that such designation would be inconsistent
with the provisions of applicable laws.

 

(f)            Vesting Generally. The total number of shares of Common Stock
subject to an Option or SAR may vest and therefore become exercisable in
periodic installments that may or may not be equal. The Option or SAR may be
subject to such other terms and conditions on the time or times when it may or
may not be exercised (which may be based on the satisfaction of Performance
Goals or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options or SARs may vary.

 

(g)           Termination of Continuous Service. Except as otherwise provided in
the applicable Award Agreement, or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date which occurs three (3) months following the termination of the
Participant’s Continuous Service and (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Option Agreement or Stock
Appreciation Right Agreement. If, after termination of Continuous Service, the
Participant does not exercise the Participant’s Option or SAR within the
applicable time frame, the Option or SAR will terminate.

 

(h)           Extension of Termination Date. If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR will terminate on the earlier of (i) the expiration of a total
period of three (3) months (that need not be consecutive) after the termination
of the Participant’s Continuous Service during which the exercise of the Option
or SAR would not be in violation of such registration requirements, and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s applicable
Award Agreement, if the sale of any Common Stock received upon exercise of an
Option or SAR following the termination of the Participant’s Continuous Service
(other than for Cause) would violate the Company’s insider trading policy, then
the Option or SAR will terminate on the earlier of (i) the expiration of a
period of months (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option or SAR would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Option Agreement or Stock Appreciation Right Agreement.

 

7

--------------------------------------------------------------------------------


 

(i)            Disability of Participant. Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise the Participant’s Option
or SAR (to the extent that the Participant was entitled to exercise such Option
or SAR as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the date which occurs twelve
(12) months following such termination of Continuous Service, and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise the Participant’s Option or SAR within the applicable time frame, the
Option or SAR (as applicable) will terminate.

 

(j)            Death of Participant. Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the applicable Option Agreement or Stock Appreciation Right
Agreement for exercisability after the termination of the Participant’s
Continuous Service (for a reason other than death), then the Option or SAR may
be exercised (to the extent the Participant was entitled to exercise such Option
or SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date which occurs
eighteen (18) months following the date of death, and (ii) the expiration of the
term of such Option or SAR as set forth in the applicable Option Agreement or
Stock Appreciation Right Agreement. If, after the Participant’s death, the
Option or SAR is not exercised within the applicable time frame, the Option or
SAR will terminate.

 

(k)           Termination for Cause. Except as explicitly provided otherwise in
a Participant’s Award Agreement or other individual written agreement between
the Company and the Participant, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR will terminate upon the date on which
the event giving rise to the termination for Cause first occurred, and the
Participant will be prohibited from exercising his or her Option or SAR from and
after the date on which the event giving rise to the termination for Cause first
occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.

 

6.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

 

(a)           Restricted Stock Awards. Each Restricted Stock Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. To the extent consistent with the Company’s bylaws, at the
Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse, or (y) evidenced by a certificate, which
certificate will be held in such form and manner as determined by the Board. The
terms and conditions of Restricted Stock Award Agreements may change from time
to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical. Each Restricted Stock Award Agreement will
conform to (through incorporation of the provisions hereof by reference

 

8

--------------------------------------------------------------------------------


 

in the applicable Award Agreement or otherwise) the substance of each of the
following provisions:

 

(i)            Consideration. A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration (including future services) that may be acceptable to the
Board, in its sole discretion, and permissible under applicable law.

 

(ii)           Vesting. Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board and set forth in the
Restricted Stock Award Agreement.

 

(iii)         Termination of Participant’s Continuous Service. If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant that have not vested as of the date of termination
of Continuous Service under the terms of the Restricted Stock Award Agreement.

 

(iv)          Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement will be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board will determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(v)           Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

 

(b)           Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement will be in such form and will contain such terms and conditions as the
Board deems appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the applicable Award Agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Consideration. At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law.

 

(ii)           Vesting. At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate, as set forth in the Restricted Stock Unit Award Agreement.

 

9

--------------------------------------------------------------------------------


 

(iii)         Payment. A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
set forth in the Restricted Stock Unit Award Agreement.

 

(iv)          Additional Restrictions. At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v)           Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and set forth in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all of the same terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)          Termination of Participant’s Continuous Service. Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(c)           Performance Awards.

 

(i)            Performance Stock Awards. A Performance Stock Award is a Stock
Award that is payable (including that may be granted, may vest or be exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Board, in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

 

(ii)           Performance Cash Awards. A Performance Cash Award is a cash award
that is payable contingent upon the attainment during a Performance Period of
certain Performance Goals. A Performance Cash Award may also require the
completion of a specified period of Continuous Service. At the time of grant of
a Performance Cash Award, the length of any Performance Period, the Performance
Goals to be achieved during the Performance Period, and the measure of whether
and to what degree such Performance Goals have been attained will be
conclusively determined by the Board, in its sole discretion. The Board may
specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board may specify, to
be paid, in whole or in part, in cash or other property.

 

10

--------------------------------------------------------------------------------

 

(iii)         Board Discretion. The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.

 

(d)           Other Stock Awards. Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof may be granted either alone or in addition to
Stock Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of the Plan, the Board will have sole and
complete authority to determine the Non-Employee Directors to whom and the time
or times at which such Other Stock Awards will be granted, the number of shares
of Common Stock (or the cash equivalent thereof) to be granted pursuant to such
Other Stock Awards and all other terms and conditions of such Other Stock
Awards.

 

7.             COVENANTS OF THE COMPANY.

 

(a)           Availability of Shares. The Company will keep available at all
times the number of shares of Common Stock reasonably required to satisfy
then-outstanding Stock Awards.

 

(b)           Securities Law Compliance. The Company will seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.

 

(c)           No Obligation to Notify or Minimize Taxes. The Company will have
no duty or obligation to any Participant to advise such Participant as to the
time or manner of exercising such Stock Award. Furthermore, the Company will
have no duty or obligation to warn or otherwise advise any Participant of a
pending termination or expiration of an Award or a possible period during which
the Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of an Award to the holder of such Award.

 

8.             MISCELLANEOUS.

 

(a)           Use of Proceeds from Sales of Common Stock. Proceeds from the sale
of shares of Common Stock pursuant to Stock Awards will constitute general funds
of the Company.

 

(b)           Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received

 

11

--------------------------------------------------------------------------------


 

or accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement as a
result of a clerical error in the papering of the Award Agreement, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement.

 

(c)           Stockholder Rights. No Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Award, pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Award has been entered into the books and records
of the Company.

 

(d)           No Employment or Other Service Rights. Nothing in the Plan, any
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto will confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be; the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate; or (iii) the employment of an
Employee with or without notice and with or without cause, including, but not
limited to, Cause.

 

(e)           Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award, and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (i) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act, or (ii) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(i)            Withholding Obligations. A Participant may satisfy any federal,
state or local tax withholding obligation relating to an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the

 

12

--------------------------------------------------------------------------------


 

Company, if applicable) or by a combination of such means: (i) tendering a cash
payment; (ii) authorizing the Company to withhold shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Award; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); or (iii) by such other method as may be set forth in the Award
Agreement.

 

(f)            Electronic Delivery. Any reference herein to a “written”
agreement or document will include any agreement or document delivered
electronically, filed publicly at www.sec.gov (or any successor website
thereto), or posted on the Company’s intranet (or other electronic medium
controlled by the Company or a third party administrator designated by the
Company, including the Company’s stock plan administrator, to which the
Participant has access).

 

(g)           Deferrals. To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A. Consistent with Section 409A, the Board may
provide for distributions while a Participant is still a Non-Employee Director
or otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

(h)           Compliance with Section 409A. Unless otherwise expressly provided
for in an Award Agreement, the Plan and Award Agreements will be interpreted to
the greatest extent possible in a manner that makes the Plan and the Awards
granted hereunder exempt from Section 409A, and, to the extent not so exempt, in
compliance with Section 409A. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement. Notwithstanding anything to the contrary in the Plan (and unless the
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A is a “specified employee” for
purposes of Section 409A, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A without
regard to alternative definitions thereunder) will be issued or paid before the
date that is six (6) months following the date of such Participant’s “separation
from service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A,
and any amounts so deferred will be paid in a lump sum on the day after such six
(6) month period elapses, with the balance paid thereafter on the original
schedule.

 

13

--------------------------------------------------------------------------------


 

(i)            Clawback/Recovery. All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or other
applicable law. In addition, the Board may impose such other clawback, recovery
or recoupment provisions in an Award Agreement as the Board determines necessary
or appropriate, including, but not limited to, a reacquisition right in respect
of previously acquired shares of Common Stock or other cash or property upon the
occurrence of an event that constitutes Cause.

 

9.             ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

(a)           Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a); and (ii) the class(es) and number of securities and price per
share of stock subject to outstanding Stock Awards. The Board will make such
adjustments, and its determination will be final, binding and conclusive.

 

(b)           Dissolution or Liquidation. Except as otherwise provided in the
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to the Company’s repurchase rights or subject to a forfeiture
condition may be repurchased or reacquired by the Company notwithstanding the
fact that the holder of such Stock Award is providing Continuous Service;
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

 

(c)           Corporate Transaction. In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation may assume or continue any or
all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (it being understood that
similar stock awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor’s parent company), if any, in connection with such Corporate
Transaction. In the event that any surviving corporation or acquiring
corporation does not assume or continue any or all such outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the

 

14

--------------------------------------------------------------------------------


 

Board shall determine (or, if the Board shall not determine such a date, to the
date that is five (5) days prior to the effective time of the Corporate
Transaction), the Stock Awards shall terminate if not exercised (if applicable)
at or prior to such effective time, and any reacquisition or repurchase rights
held by the Company with respect to such Stock Awards held by Participants whose
Continuous Service has not terminated shall (contingent upon the effectiveness
of the Corporate Transaction) lapse. With respect to any other Stock Awards
outstanding under the Plan that have not been assumed, continued or substituted,
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Award may be exercised) shall not be accelerated, unless otherwise
provided in a written agreement between the Company or any Affiliate and the
holder of such Stock Award, and such Stock Awards shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction.

 

(d)           Change in Control. If a Change in Control occurs, then,
immediately prior to such Change in Control, all Stock Awards held by a
Participant whose Continuous Service has not terminated prior to such time shall
become fully vested and, as applicable, exercisable. If a Participant is
required to resign his or her position as a Non-Employee Director as a condition
of a Change in Control, then, all Stock Awards held by such Participant shall
become fully vested and, as applicable, exercisable as of immediately prior to
such resignation.

 

(e)           Payment for Stock Awards in Lieu of Exercise. If a Stock Award
will terminate if not exercised prior to the effective time of a Corporate
Transaction or Change in Control, the Board may provide, in its sole discretion,
that the holder of such Stock Award may not exercise such Stock Award but
instead will receive a payment, in such form as may be determined by the Board,
equal in value, at the effective time, to the excess, if any, of (i) the value
of the property the Participant would have received on the exercise of the Stock
Award (including, at the discretion of the Board, any unvested portion of such
Stock Award), over (ii) any exercise price payable by such holder in connection
with such exercise.

 

(f)            Parachute Payments.

 

(i)            Except as otherwise expressly provided by the Board, including in
a Stock Award Agreement, if any payment or benefit a Participant will or may
receive from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment (a “Payment”) will be equal
to the Reduced Amount. The “Reduced Amount” will be either (x) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for the
Participant. If more than one method of reduction

 

15

--------------------------------------------------------------------------------


 

will result in the same economic benefit, the items so reduced will be reduced
pro rata (the “Pro Rata Reduction Method”).

 

(ii)           Notwithstanding any provision of Section 9(f)(i) to the contrary,
if the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, will
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification will preserve to the greatest
extent possible, the greatest economic benefit for the Participant as determined
on an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A will be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

 

(iii)         If a Participant receives a Payment for which the Reduced Amount
was determined pursuant to clause (x) of Section 9(f)(i) and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, the Participant will promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 9(f)(i)) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 9(f)(i), the Participant will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

 

10.          TERMINATION OR SUSPENSION OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

11.          EFFECTIVE DATE OF PLAN.

 

The Plan is effective as of the Effective Date.

 

12.          CHOICE OF LAW.

 

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.          DEFINITIONS. As used in the Plan, the following definitions will
apply to the capitalized terms indicated below:

 

(a)           “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

 

(b)           “Award” means a Stock Award or a Performance Cash Award.

 

16

--------------------------------------------------------------------------------


 

(c)           “Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an Award.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, reverse stock split, combination of shares, exchange of
shares, change in corporate structure, or any similar equity restructuring
transaction, as that term is used in Statement of Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

 

(f)            “Cause” will have the meaning ascribed to such term in any
written agreement between the Participant and the Company defining such term. In
the absence of such an agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
willful failure substantially to perform the Participant’s duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) Participant’s commission of any act of fraud, embezzlement, dishonesty or
any other willful misconduct that has caused or is reasonably expected to result
in material injury to the Company; (iii) unauthorized use or disclosure by
Participant of any proprietary information or trade secrets of the Company or
any Affiliate or any other party to whom the Participant owes an obligation of
nondisclosure as a result of the Participant’s relationship with the Company or
any Affiliate; or (iv) Participant’s willful breach of any of the Participant’s
obligations under any written agreement or covenant with the Company or any
Affiliate. The determination as to whether a Participant is being terminated for
Cause will be made in good faith by the Company and will be final and binding on
the Participant. Any determination by the Company that the Continuous Service of
a Participant was terminated with or without Cause for the purposes of
outstanding Stock Awards held by such Participant will have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.

 

(g)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
(A) on account of the acquisition of securities of the Company directly from the
Company, (B) on account of the acquisition of securities of the Company by an
investor, any affiliate thereof or any other Exchange Act Person that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (C) solely because the level of Ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated

 

17

--------------------------------------------------------------------------------


 

percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;

 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction,
more than fifty percent (50%) of the issued and outstanding voting stock of the
surviving Entity in such transaction is Owned by persons or Entities who were
not Owners (taking into account their individual and affiliated Ownership) as of
the Effective Date of at least fifty percent (50%) of the voting stock of the
Company;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)           individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.

 

If required for compliance with Section 409A, in no event will a Change in
Control be deemed to have occurred if such transaction is not also a “change in
the ownership or effective control of” the Company or “a change in the ownership
of a substantial portion of the assets of”

 

18

--------------------------------------------------------------------------------


 

the Company as determined under Treasury Regulation
Section 1.409A3(i)(5) (without regard to any alternative definition thereunder).
The Board may, in its sole discretion and without a Participant’s consent, amend
the definition of “Change in Control” to conform to the definition of “Change in
Control” under Section 409A, and the regulations thereunder.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(i)            “Common Stock” means the common stock of the Company.

 

(j)            “Company” means GTx, Inc., a Delaware corporation.

 

(k)           “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
will not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(l)            “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from a
Non-Employee Director of the Company to a Consultant of an Affiliate will not
constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board, in its sole
discretion, may determine whether Continuous Service will be considered
interrupted in the case of (i) any leave of absence approved by the Board, or
(ii) transfers between the Company, an Affiliate, or their successors. In
addition, if required for exemption from or compliance with Section 409A, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under Treasury Regulation
Section 1.409A1(h) (without regard to any alternative definition thereunder). A
leave of absence will be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law.

 

19

--------------------------------------------------------------------------------

 

(m)          “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)           a sale or other disposition of more than fifty percent (50%) of
the outstanding securities of the Company;

 

(iii)         a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

 

(iv)          a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

To the extent required for compliance with Section 409A, in no event will an
event be deemed a Corporate Transaction if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A3(i)(5) (without regard to
any alternative definition thereunder).

 

(n)           “Director” means a member of the Board.

 

(o)           “Disability” means, with respect to a Participant, the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(p)           “Effective Date” means May 2, 2013, the date of the Company’s 2013
Annual Meeting of Stockholders.

 

(q)           “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(r)           “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(s)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(t)            “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will

 

20

--------------------------------------------------------------------------------


 

not include (i) the Company or any Subsidiary of the Company, (ii) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, (iii) an underwriter temporarily holding
securities pursuant to a registered public offering of such securities, (iv) an
Entity Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company,
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

(u)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock will be, unless otherwise determined by the Board, the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.

 

(ii)           Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value will be the closing selling price on the last preceding date for
which such quotation exists.

 

(iii)         In the absence of such markets for the Common Stock, the Fair
Market Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(v)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation SK promulgated pursuant to the Securities Act
(“Regulation SK”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation SK, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation SK; or (ii) is otherwise considered a
“Non-Employee director” for purposes of Rule 16b3.

 

(w)          “Nonstatutory Stock Option” means an Option granted pursuant to
Section 5 of the Plan (which, for the avoidance of doubt, is not an “incentive
stock option” within the meaning of Section 422 of the Code).

 

(x)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act.

 

(y)           “Option” means a Nonstatutory Stock Option to purchase shares of
Common Stock granted pursuant to the Plan.

 

21

--------------------------------------------------------------------------------


 

(z)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement will be subject to the terms and conditions of the Plan.

 

(aa)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(bb)         “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(cc)         “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.

 

(dd)         “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(ee)         “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.

 

(ff)          “Performance Cash Award” means an award of cash granted pursuant
to the terms and conditions of Section 6(c)(ii).

 

(gg)         “Performance Criteria” means the one or more criteria that the
Board will select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization; (iv) earnings before
interest, taxes, depreciation, amortization and legal settlements; (v) earnings
before interest, taxes, depreciation, amortization, legal settlements and other
income (expense); (vi) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense) and stock-based
compensation; (vii) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense), stock-based compensation and changes
in deferred revenue; (viii) total stockholder return; (ix) return on equity or
average stockholder’s equity; (x) return on assets, investment, or capital
employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after
taxes; (xvi) pretax profit; (xvii) operating cash flow; (xviii) sales or revenue
targets; (xix) increases in revenue or product revenue; (xx) expenses and cost
reduction goals; (xxi) improvement in or attainment of working capital levels;
(xxii) economic value added (or an equivalent metric); (xxiii) market share;
(xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price performance;
(xxvii) debt reduction; (xxviii) implementation or completion of projects or
processes; (xxix) entry into or completion of strategic transactions, including
but not limited to acquisitions and licensing agreements;

 

22

--------------------------------------------------------------------------------


 

(xxx) stockholders’ equity; (xxxi) capital expenditures; (xxxii) debt levels;
(xxxiii) operating profit or net operating profit; (xxxiv) workforce diversity;
(xxxv) growth of net income or operating income; (xxxvi) billings;
(xxxvii) performance review results; (xxxviii) employee retention;
(xxxix) initiation of phases of clinical trials and/or studies by specified
dates; (xxxx) patient enrollment rates; (xxxxi) budget management; (xxxxii)
regulatory body approval with respect to products, studies and/or trials;
(xxxxiii) patient enrollment; and (xxxxiv) other measures of performance
selected by the Board.

 

(hh)         “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Companywide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spinoff, combination or
exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; and (12) to exclude the effect of any other
unusual, nonrecurring gain or loss or other extraordinary item. In addition, the
Board retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement or the written terms of a Performance Cash Award.

 

(ii)           “Performance Period” means the period of time selected by the
Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award. Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Board.

 

23

--------------------------------------------------------------------------------


 

(jj)           “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 6(c)(i).

 

(kk)         “Plan” means this GTx, Inc. 2013 Non-Employee Director Equity
Incentive Plan, as it may be amended from time to time.

 

(ll)           “Prior Plan” means the GTx, Inc. Amended and Restated 2004
Non-Employee Directors’ Stock Option Plan, as amended.

 

(mm)      “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

 

(nn)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement will be subject to the terms and conditions of the Plan.

 

(oo)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock, cash or other consideration which is granted pursuant to the terms
and conditions of Section 6(b).

 

(pp)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

 

(qq)         “Rule 16b3” means Rule 16b3 promulgated under the Exchange Act or
any successor to Rule 16b3, as in effect from time to time.

 

(rr)         “Rule 405” means Rule 405 promulgated under the Securities Act.

 

(ss)          “Section 409A” means Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect.

 

(tt)           “Securities Act” means the Securities Act of 1933, as amended.

 

(uu)         “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(vv)         “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement will be subject to the terms and conditions of the
Plan.

 

(ww)       “Stock Award” means any right to receive an award of Common Stock, or
any other award that is based on or otherwise relates to Common Stock, that is
granted under the Plan, including a Nonstatutory Stock Option, a Restricted
Stock Award, a Restricted Stock Unit Award, a Stock Appreciation Right, a
Performance Stock Award, or any Other Stock Award.

 

24

--------------------------------------------------------------------------------


 

(xx)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(yy)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation will have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

25

--------------------------------------------------------------------------------
